           Case 2:20-cv-00668-JCM-NJK Document 21 Filed 02/05/21 Page 1 of 1




 1
 2
 3
 4
 5                              UNITED STATES DISTRICT COURT
 6                                     DISTRICT OF NEVADA
 7
     MIMI ROSALES,
 8                                                         Case No.: 2:20-cv-00668-JCM-NJK
            Plaintiff(s),
 9                                                                       ORDER
     v.
10                                                                   [Docket No. 20]
     HORACE MANN TEACHERS
11   INSURANCE COMPANY,
12          Defendant(s).
13         Pending before the Court is a stipulation to extend the discovery cutoff by one week for
14 the limited purpose of conducting the deposition of Plaintiff’s investigator. Docket No. 20. The
15 circumstances are not ideal. See id. at 3. As a one-time courtesy to the parties, however, the Court
16 will GRANT the stipulation. The discovery cutoff is extended for the purposes of this deposition
17 only to February 12, 2021. All other deadlines in the scheduling order, including the deadline for
18 dispositive motions, remain unchanged.
19         IT IS SO ORDERED.
20         Dated: February 5, 2021
21                                                              ______________________________
                                                                Nancy J. Koppe
22                                                              United States Magistrate Judge
23
24
25
26
27
28

                                                    1
